Citation Nr: 0533887	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

2.  Entitlement to a rating higher than 50 percent for the 
period of July 14, 1994, to February 21, 2001, for post-
traumatic stress disorder.

3.  Entitlement to an effective date earlier than October 29, 
1999, for the grant of entitlement to service connection for 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  The Board first 
considered the issues of entitlement to an earlier effective 
date and for an increased rating for diabetes mellitus in 
October 2003, and remanded the claims for additional 
development, including compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA).  In October 2003, the 
Board also granted an earlier effective date of July 14, 
1994, for the grant of entitlement to service connection for 
post-traumatic stress disorder; the RO implemented that grant 
by assigning a 50 percent rating as of July 14, 1994, in an 
April 2004 rating decision.

The issue of entitlement to a higher initial rating for 
diabetes mellitus is addressed in the REMAND portion of the 
decision and is REMANDED pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), as discussed below, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's symptoms of post-traumatic stress disorder 
have caused total occupational impairment since January 29, 
1998.

3.  Prior to January 29, 1998, the veteran did not experience 
a severely impaired ability to maintain relationships or 
occupational and social impairment, with deficiencies in most 
areas, due to post-traumatic stress disorder.

4.  The veteran submitted a claim of entitlement to service 
connection for diabetes mellitus on October 29, 1999.

5.  The veteran was first diagnosed as having diabetes 
mellitus in July 1997.



CONCLUSIONS OF LAW

1.  Criteria for a 100 percent rating for post-traumatic 
stress disorder were met as of January 29, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2005).

2.  Criteria for a rating in excess of 50 percent for post-
traumatic stress disorder were not met prior to January 29, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2005).

3.  Criteria for an effective date earlier than October 29, 
1999, for the grant of entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2001, March 2003, and January 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice with 
respect to his claim of entitlement to a higher rating for 
post-traumatic stress disorder in March 2003, prior to the 
April 2004 AOJ decision here on appeal, in keeping with 
Pelegrini; notice with respect to entitlement to an earlier 
effective date for the grant of entitlement to service 
connection for diabetes mellitus was also properly given 
because the veteran was given notice in July 2001 regarding 
evidence needed to substantiate the underlying claim of 
entitlement to service connection for diabetes mellitus and 
the appealed AOJ decision was rendered in March 2002.  
Although VA subsequently gave notice in January 2004 
specifically addressing the evidence needed to substantiate a 
claim of entitlement to an earlier effective date, the Board 
notes that VA does not have an obligation to provide 
additional notice of the information and evidence necessary 
to substantiate issues raised in a notice of disagreement if 
original notice was given.  See VA General Counsel Opinion, 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Increased Rating

The veteran asserts that a 100 percent rating should be 
assigned for post-traumatic stress disorder prior to February 
2001 because he has experienced symptoms since he was 
discharged from service in January 1969.  He does not 
contend, however, that his symptoms limited his ability to 
work prior to his 1996 retirement.

In support of the veteran's claim, he submitted a report 
dated in December 2004 from a private psychologist who 
reviewed the veteran's claims folder.  The psychologist 
opined that the veteran became 100 percent disabled due to 
symptoms of post-traumatic stress disorder on or about 
February 13, 1998, the date of the first psychiatric 
consultation showing symptoms of the disorder.  The 
psychologist specifically pointed out that the veteran may 
have had symptoms prior to his retirement for physical 
disability in 1996, but that subsequent to retirement the 
veteran did not have his work to occupy his mind and his 
symptoms increased in severity.  Thus, upon presentation for 
treatment on February 1998, the veteran appeared to be 
unemployable due to psychiatric symptoms.

Post-service treatment records show that the veteran was 
treated with Prozac in 1996 due to complaints of poor sleep 
patterns that were attributed to depression.  He presented 
for treatment on January 29, 1998, with complaints of 
headaches, flashbacks of Vietnam, and difficulty sleeping and 
was scheduled for a consultation at the mental health clinic.  
On February 13, 1998, the veteran was found to be anxious and 
frustrated with symptoms of post-traumatic stress disorder.

The veteran underwent VA examination in October 1998 and 
related having angry outbursts, depression, flashbacks, 
intrusive thoughts, isolative behavior, and difficulty 
sleeping.  He was noted to have no spontaneous body movements 
and had monotonous speech.  The examiner diagnosed severe 
post-traumatic stress disorder and assigned a Global 
Assessment of Functioning (GAF) score of 50, reflecting 
serious impairment as per the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  Since that 
time, the veteran has continued to be assigned a GAF score of 
45 to 50 and his complaints have been basically the same as 
recorded by the examiner in October 1998.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which utilizes a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  The pertinent portions of 
the general rating formula for mental disorders are as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Prior to a change in the regulations effective November 7, 
1996, criteria for evaluating post-traumatic stress disorder 
was set out in 38 C.F.R. § 4.132, Diagnostic Code 9411, as 
follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

A review of the evidence shows that neither the former nor 
current regulations are more favorable to this veteran.  As 
such, the Board will discuss rating under both criteria.

The evidence of record shows that the veteran sought 
treatment for difficulty sleeping in 1996, but he did not 
present with any symptoms associated with post-traumatic 
stress disorder until January 29, 1998.  The medical evidence 
reflects a consistent finding of serious symptoms since 1998 
as shown by the continuous assignment of a GAF score of 50.  
Additionally, a review of the medical evidence by a private 
psychologist resulted in the opinion that the veteran has 
been 100 percent disabled due to psychiatric symptoms since 
he began treatment for post-traumatic stress disorder in 
February 1998.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that criteria for a 100 percent rating were met as of January 
29, 1998.  Specifically, the veteran presented for treatment 
on that date with symptoms so severe as to meet criteria for 
assignment of a GAF score of 50 within the year.  The 
veteran's GAF score has continued to be 50 and he is shown to 
have total occupational impairment due to symptoms of post-
traumatic stress disorder since he first sought treatment in 
1998.  Prior to that time, however, there is no medical 
evidence even remotely suggesting that criteria for the 
assigned 50 percent rating were met.  Thus, the Board finds 
that a 100 percent rating is appropriate for assignment as of 
January 29, 1998, but that a rating higher than 50 percent 
for the period from July 14, 1994, to January 28, 1998, is 
denied.

The Board fully acknowledges the veteran's argument that he 
experienced symptoms of post-traumatic stress disorder upon 
discharge from service in 1969.  The medical evidence, 
however, does not show that the veteran's ability to maintain  
relationships was severely impaired or that he experienced 
occupational and social impairment, with deficiencies in most 
areas, prior to January 1998 so as to allow for the 
assignment of a rating higher than 50 percent under either 
rating criteria.  Additionally, there is no evidence to 
support assignment of a rating higher than 50 percent prior 
to January 1998 on an extra-schedular basis as there is no 
showing of  exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. Section 
3.321(b)(1).

Earlier Effective Date

The veteran asserts that an effective date prior to October 
29, 1999, should be assigned for the grant of entitlement to 
service connection for diabetes mellitus because the 
disability was incurred as a result of exposure to herbicides 
during service in Vietnam.  The veteran has not submitted any 
evidence showing that a claim was submitted prior to October 
29, 1999.  

The record shows that the veteran filed a claim of 
entitlement to service connection for disability caused by 
exposure to herbicides in October 1996.  The claim, however, 
was limited to skin disorders.

The veteran was first diagnosed as having non-insulin 
dependent diabetes in July 1997.  He has been treated since 
that time at VA facilities.  On October 29, 1999, the veteran 
requested that service connection be awarded for diabetes 
mellitus based on the presumption that the disability 
developed as a result of exposure to herbicides in Vietnam.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The record clearly shows that the veteran was found to have 
diabetes well over one year after discharge from service in 
1969, and that he submitted his claim of entitlement to 
service connection subsequent to the diagnosis.  Thus, the 
Board is bound by the law in that it must assign the later of 
either the date entitlement arose or the date the claim was 
received.  Based on the evidence as outlined above, the Board 
finds that the veteran filed his claim on October 29, 1999, 
which is later than the date entitlement arose.  Accordingly, 
assignment of a date earlier than October 29, 1999, for the 
grant of entitlement to service connection for diabetes 
mellitus must be denied.




ORDER

A 100 percent rating for post-traumatic stress disorder as of 
January 29, 1998, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 50 percent for the period of July 14, 
1996, to January 28, 1998, for post-traumatic stress disorder 
is denied.

An effective date earlier than October 29, 1999, for the 
grant of entitlement to service connection for diabetes 
mellitus is denied.



REMAND

The Board considered entitlement to an increased rating for 
diabetes mellitus in October 2003.  At that time, the Board 
remanded the claim for compliance with the VCAA and for 
additional development of the medical record, including 
scheduling of a VA examination.  Unfortunately, the ordered 
VA examination was not scheduled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).



Therefore, this matter is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
his diabetes mellitus.  The examiner 
should review the veteran's claims folder 
and comment on the veteran's treatment, 
including the need for regulated 
activity, diet and the use of medication.  
All appropriate clinical testing should 
be performed and the examiner should 
comment on the functional impairment, if 
any, experienced by the veteran due to 
diabetes mellitus.  All opinions 
expressed must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


